Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Response to Applicants Arguments/Claim Amendments
 
Applicants are arguing that the combination of Ramundo with Swezey does not teach the complete removal of necrotic tissue and then a subsequent enzymatic treatment with a mixture of collagenases and protease.  
Ramundo states that two forms of debridgement can be used.  The first is surgical debridement to remove necrotic tissue followed by an enzymatic treatment to removal any necrotic tissue.  In clinical implications section of Ramundo, the necrotic tissue can be removed by surgery.  However, any necrotic tissue that develops after such a surgery can be removed by the enzymatic treatment.  The paragraph cited by applicant in the Clinical Implications Section isn’t saying that necrotic tissue is left at the wound site intentionally during the surgical procedure.  There would be no rational for 
Furthermore, Swezey does teach the complete removal of necrotic tissue using surgical debridement.  Since tissue in a wound can die and become necrotic after the surgical debridement process while the wound is healing, it would be obvious to remove the necrotic tissue initially present using a surgical procedure and then removing any necrotic tissue that develops after such a surgery using the enzymatic debriding agents.  

	Applicants further argue that Ramundo does not disclose any role for collagenase in healing wounds provided beyond the benefits of debridement.  Even though the Ramundo reference does not teach the additional benefits of fibroblast proliferation by application of the enzymatic debriding agents, those inherent fibroblast promoting properties were already known as taught by the Faudoa reference in paragraph 12.

	Applicants also imply that Faudoa only teaches that such enzymatic debriding agents only cause fibroblast proliferation under in-vitro conditions.  Examiner does not 

	Applicants’ main arguments against Trumbore and the Collagenase Santyl Healthpoint brochure is that they do not remedy the deficiencies of the Ramundo, Faudoa, and Swezey.

	Applicants suggest that the teaching in the Faudoa reference which mentions collagenase in a medium to promote proliferation of fibroblast cells cannot effectively assist in the proliferation of such cells without the presence of cAMP-elevating agents.  The Faudoa reference does not expressly state that collagenase cannot function unless in the presence of a cAMP elevating agent.   Even if the collagenase is able to assist with fibroblast proliferation in a small amount, that is enough to teach the instant claimed limitation.

Response to Applicants Instant set of Claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-3,5-7,9,18,20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramundo et al. “Collagenase for Enzymatic Debridement” JWOCN November/December 2009 in view of Faudoa (US 20070128685).  Das et al. “Novel mechanisms of Collagenase Santyl Ointment (CSO) in wound and resolutions of wound inflammation” Scientific Report.    Das is being used to describe the inherent characteristics of Collagenase Santyl Ointment.  

Ramundo teaches a FDA approved collagenase (Santyl ointment) derived from the bacterial strain Clostridium histolyticum and used to treat wounds in-vivo (Introduction). In the clinical implication section, Ramundo states that such a composition can be used in order to treat and remove necrotic tissue from pressure ulcers, leg ulcers, and burns (Page 59, 1st paragraph of clinical implications). The clinical implications section further state that a surgical debridement procedure can be performed before application of an ointment such as Santyl  (Clinical Implications Section, first 3 paragraphs).  as in instant Claim 1,5
	
Ramundo states, “clinicians often combine enzymatic debriding agents with other methods of debridement such as surgical debridement, autolysis, and conservative sharp wound debridement” (Clinical Implications, 2nd Paragraph).”  The third paragraph ongoing debridement.” This seems to imply that the bulk of necrotic tissue is removed initially and the collagenase is used to remove necrotic tissue that develops after initial debridement.
	Ramundo does not expressly state that surgical debridement removed all necrotic tissue.  However, complete removal of necrotic tissue by surgical debridement would have been obvious based on the teachings of Swezey.  Swezey teaches that necrotic tissue can be entirely removed using surgical debridement.  Surgical debridement is preferred because of its ability to remove large areas of necrotic tissue.  Swezey states that, Wounds that have necrotic tissue present will not heal, therefore, one of the above methods will be required to remove the devitalized tissue.”  One method given is surgical debridement. Thus, Swezey provides support for utilizing surgical debridement to remove all necrotic tissue that is present initially and Ramundo provides support for using the collagenase enzyme to take out necrotic tissue that subsequently develops during the course of healing as in instant Claim 1.
Ramundo fails to go into detail concerning the actual components of the Santyl ointment.  However, the Das reference discusses the actual ingredients of the Santyl ointment.  The reference is being used to inherently prove the ingredients of Santyl which was known and used in Ramundo.  Das specifically states, “The ingredients in collagenase santyl ointment are clostridial collagenases that are produced by Clostridium histolyticum bacteria via a proprietary fermentation process.  This collagenase contains two distinct collagenases, ColG and ColH, and a less amount of a as in instant Claim 1,5
Ramundo teaches that the collagenase composition can be used to heal wounds and encourage keratinocyte proliferation and epithelization (S4, Introduction Paragraph; S9, 1st paragraph).  However, Ramundo fails to mention how the fibroblasts are affected by the presence of the collagenase composition.  Paragraph 7 of Faudoa mentions that bacterial collagenase from an organism such as Clostridium histolyticum can be used to help with the proliferation of fibroblast cells ([12]).  Thus, another feature of the Santyl ointment is that it encourages fibroblast proliferation as in instant Claim 1
One study discussed in Ramundo mentioned, “Wounds treated with both collagen and inactive ointment achieved reductions in necrotic tissue burden over the 2-week data collection period, but a greater number of wounds managed by collagenase ointment had a reduction of 50% or more as compared to ulcers managed by the inactive petrolatum ointment.  Wound area, reepithelialization (angiogenesis promoting), granulation, tissue formation, and global efficacy scores were reported to be significantly better in those allocated to treatment with the collagenase ointment at 4,7,11, and 14 days (Page S7, right column, 1st paragraph) as in instant Claims 2-3.  The section by Koning and coinvestigators (Page S8, bottom left hand paragraph) discuss that a gauze dressing/a wrap was applied to the injury with the collagenase solution as in instant Claims 6-7.  S8 discusses that the collagenase composition can be in the form of an ointment which is a salve which is administered topically and can include a petrolatum (S8 and Introduction) as in instant Claim 9,.  Ramundo discusses that the collagenase may be administered as a petrolatum-based ointment or as a as in instant Claim 20.
Ramundo does not specifically state that the composition contains an antimicrobial agent.  However, at the time of applicants’ invention, it would have been obvious to have utilized an antimicrobial agent in order to prevent contamination by pathogenic bacteria.  Ramundo teaches the application of an antibiotic to a wound site (S7, 1st Paragraph).  It would have been obvious to have placed such an antimicrobial agent into the Santyl ointment/composition because it would reduce the number of treatment steps as in instant Claim 21.
Das specifically establishes that the active ingredients in Santyl ointment are collagenase ColG, collagenase ColH, and a non-specific protease.  Therefore, it would have made sense to have a composition with these specific active components present since they are the components responsible for treatment/improvement in condition.  In order to be administered to a patient in need, an artisan would have had to have added a carrier suitable for topical administration.  An artisan would have been motivated to have used a petroleum carrier because Ramundo discusses that the collagenase may be administered as a petrolatum-based ointment (S5 Collagenase Versus Inactive (Sham Ointment) as in instant Claim 18.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.

s 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramundo et al. “Collagenase for Enzymatic Debridement” JWOCN November/December 2009 in view of Faudoa (US 20070128685) and Trumbore (US 20090010869).   Das et al. “Novel mechanisms of Collagenase Santyl Ointment (CSO) in wound and resolutions of wound inflammation” Scientific Report.    Das is being used to describe the inherent characteristics of Collagenase Santyl Ointment.  

Ramundo, Faudoa, and Das apply as above.  The references do not teach administration using a spray format.  However, at the time of applicants’ invention, it was known that a topical solution could easily be applied as a spray.  Trumbore teaches the application of a topical solution through a spray (Pages 6-7[73-79]) as in instant Claim 8.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.


Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramundo et al. “Collagenase for Enzymatic Debridement” JWOCN November/December 2009 in view of Faudoa (US 20070128685) and Collagenase Santyl Healthpoint Brochure (2013) provided in IDS.  Das et al. “Novel mechanisms of Collagenase Santyl Ointment (CSO) in wound and resolutions of wound inflammation” .  

Ramundo, Faudoa, and Das apply as above.  These references do not expressly teach that Santyl collagenase is sterile.  However, at the time of applicants’ invention, it was known that Santyl was a sterile solution as taught in the Collagenase Santyl brochure by Healthpoint

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657